Honorable Luther Hardin State Senator 2505 West Second Court Russellville, Arkansas 72801
Dear Senator Hardin:
This is in response to your request for an opinion regarding the necessity of filing originals of security agreements and financing statements with the Clerk of the Circuit Court.  You have asked the following specific question in this regard:
   Is it necessary for the Circuit Clerk to have the originals of Security Agreement and Financing Statements for filing purposes?
In answering your question, I assume that you are referring to the filing of these instruments for the purpose of perfecting a security interest.  Filing requirements for the perfection of a security interest are governed by Ark. Stat. Ann. 85-9-401 et seq. (Uniform Commercial Code — Secured Transactions) (Repl. 1961 and Cum. Supp. 1985).  85-9-402 (Cum. Supp. 1985) establishes the formal requirements for the filing of a financing statement and 85-9-403 (Cum. Supp. 1985) describes the acts constituting a filing.  A filing of a financing statement under 85-9-403(1) is completed by "presentation . . . of a financing statement and tender of the filing fee or acceptance of the statement by the filing officer. . . ."  Subparagraph 4 of 85-9-402 provides:  "In this Article (chapter), unless the context otherwise requires, the term `financing statement' means the original financing statement and any amendments."
As a general matter, therefore, the original of a financing statement must be filed.  A copy of a security agreement is, however, sufficient as a financing statement so long as it contains the essential information included in the financing statement and is signed by the debtor.  See Ark. Stat. Ann. 85-9-402(1).  Ark. Stat. Ann. 85-9-402(1) also provides that "a carbon, photographic or other reproduction of a security agreement or a financing statement is sufficient as a financing statement, if the security agreement so provides or if the original has been filed in this State.["]
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.